                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 KENNETH ERNAL WILLIAMS BUTLER,
                                                                        ORDER
        Plaintiff,
                                                                Case No. 19-cv-684-jdp
 v.
 BROWN COUNTY CIRCUIT COURT
 OF GREEN BAY, WISCONSIN.
        Defendant.

       On August 23, 2019, I entered an order assessing plaintiff Kenneth Ernal Williams

Butler an initial partial payment of $20.15 in the above case. On September 3, 2019, plaintiff

filed a letter requesting an extension of time to pay the $20.15 initial partial payment. Dkt. 5.

On September 18, 2019, I entered a text only order granting plaintiff’s request and giving

plaintiff until October 16, 2019 to submit the $20.15 initial partial payment. Dkt. 6. Now

plaintiff has filed a letter requesting to use his release account funds or for the court to waive

the initial partial payment. Dkt. 7. Plaintiff’s motion will be denied without prejudice.

       In 28 U.S.C. § 1915, Congress has dictated the manner in which prisoners must pay

the fees for filing federal lawsuits and appeals, and I have no discretion to modify this method.

In calculating the amount of plaintiff’s initial partial payment in this case, I used the inmate

account statement he submitted in support of his for leave to proceed without prepaying the

fee. Dkt. 3. The inmate account statement shows that plaintiff has had several deposits made

to his account, which I was able to calculate plaintiff’s average monthly deposits to be $20.15.

However, if plaintiff’s financial circumstances have changed, plaintiff should submit an

updated inmate account statement so that I may re-evaluate plaintiff’s financial means.
                                           ORDER

        IT IS ORDERED that:

        1.      Plaintiff Kenneth Ernal Williams Butler’s motion to waive the initial partial

payment in the above case, dkt. 7, is DENIED without prejudice.

        2.      Plaintiff may have an enlargement of time to November 14, 2019, in which to

submit a check or money order payable to the clerk of court in the amount of $20.15 or to

submit an updated inmate account statement.

        3.      If, by November 14, 2019, plaintiff fails to make the $20.15 initial partial

payment or to submit an updated inmate account statement, or to show cause for his failure

to submit either the payment or an updated account statement, plaintiff will be held to have

withdrawn the action voluntarily and the case will be closed without prejudice to plaintiff’s

filing this case at a later date.


                Entered this 24th day of October, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
